PER CURIAM ORDER

Upon consideration of the petition for inactive status filed on behalf of Herbert E. Hohenberger, Esquire, and Bar Counsel being in agreement with the relief sought, it is this 2nd day of December, 1981,
ORDERED, by the Court of Appeals of Maryland, that the petition for inactive status be, and it is hereby, granted and that Herbert E. Hohenberger be placed on inactive status until such time as he can demonstrate by proper evidence that he has sufficiently recovered his health, both mental and physical, to be reinstated as an active practitioner of the law in this State, and in order to facilitate such reinstatement, it is suggested that the petitioner register with Lawyer Counseling of the Maryland State Bar Association to be evaluated and referred to appropriate facilities for treatment in compliance with its recommendations; and it is further
ORDERED that the clerk of this Court shall remove the name of Herbert E. Hohenberger from the register of attorneys in this Court until further order of this Court and certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.